     Case 1:20-cv-03127-SAB     ECF No. 23      filed 08/24/20   PageID.241 Page 1 of 3



 1
                                                                             FILED IN THE

 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 3                                                                  Aug 24, 2020
 4                                                                      SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 STATE OF WASHINGTON, STATE OF                    No. 1:20-CV-03127-SAB
 9 COLORADO, STATE OF
10 CONNECTICUT, STATE OF ILLINOIS
11 STATE OF MARYLAND, STATE OF                      ORDER GRANTING
12 MICHIGAN, STATE OF MINNESOTA,                    PLAINTIFFS’ MOTION TO
13 STATE OF NEVEADA, STATE OF NEW                   EXPEDITE
14 MEXICO, STATE OF OREGON, STATE
15 OF RHODE ISLAND, STATE OF
16 VERMONT, COMMONWEALTH OF
17 VIRGINIA, and STATE OF
18 WISCONSIN,
19        Plaintiffs,
20        v.
21 DONALD J. TRUMP, in his official
22 capacity as President of the United States
23 of America; UNITED STATES OF
24 AMERICA; LOUIS DEJOY, in his official
25 capacity as Postmaster General; UNITED
26 STATES POSTAL SERVICE,
27        Defendants.
28

      ORDER GRANTING PLAINTIFFS’ MOTION TO EXPEDITE ~ 1
     Case 1:20-cv-03127-SAB     ECF No. 23    filed 08/24/20   PageID.242 Page 2 of 3



 1        Before the Court is Plaintiffs’ Motion to Expedite Consideration of
 2 Plaintiffs’ Motion for Expedited Discovery, ECF No. 16. The motion was heard
 3 without oral argument and on an expedited basis.1
 4        On August 18, 2020, Plaintiffs filed this lawsuit challenging recent activities
 5 taken by the Postmaster General that affect postal services nationwide. Plaintiffs
 6 assert these changes undermined the United States Postal Service’s provision of
 7 constituent and timely mail service and threaten to disenfranchise American voters
 8 in the upcoming election. ECF No. 1. On August 21, 2020, Plaintiffs filed a
 9 Motion for Expedited Discovery, ECF No. 14. In that motion, Plaintiffs seek
10 expedited discovery to obtain and preserve evidence concerning the Postmaster
11 General’s implementation of changes to the nature of postal services.
12        In the current motion before the Court, Plaintiffs ask the Court to expedite
13 any necessary briefing and the consideration of Plaintiffs’ Motion for Expedited
14 Discovery. Good cause exists to grant the motion.
15        Accordingly, IT IS HEREBY ORDERED:
16        1.    Plaintiffs’ Motion to Expedite Consideration of Plaintiffs’ Motion for
17 Expedited Discovery, ECF No. 16, is GRANTED.
18        2.    A video conference hearing on Plaintiff’s Motion to Expedite
19 Discovery, ECF No. 14, is set for August 27, 2020, at 1:00 p.m. before Chief
20 Judge Stanley Bastian. Counsel shall appear by video conference. Case participants
21 will be provided with separate call-in details by email from the Court’s staff. Due
22 to the Court’s General Orders 20-101-8 and 20-101-9 limiting public access to the
23 courthouse, members of the public and press may listen to the proceedings by
24 using the following conference all line, 888-204-5984, access code: 6790153, no
25
26 1 Although no counsel for Defendants have appeared in this case, Plaintiffs
27 contacted U.S. Attorney William D. Hyslop by telephone and email to notify him
28 of the pending motions.

      ORDER GRANTING PLAINTIFFS’ MOTION TO EXPEDITE ~ 2
     Case 1:20-cv-03127-SAB    ECF No. 23   filed 08/24/20   PageID.243 Page 3 of 3



 1 security code, five minutes before the scheduled conference time. Non-parties on
 2 the call MUST MUTE YOUR PHONES. Hearing content provided via
 3 videoconference or teleconference dial-in access MUST NOT be recorded or
 4 rebroadcast.
 5       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 6 and forward copies to counsel.
 7       DATED this 24th day of August 2020.
 8
 9
10
11
12
                                    Stanley A. Bastian
13
                           Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING PLAINTIFFS’ MOTION TO EXPEDITE ~ 3
